EXHIBIT 10.32

ENGLISH TRANSLATION

FEDERAL MOGUL

EMPLOYMENT CONTRACT

BETWEEN THE UNDERSIGNED:

The company FEDERAL MOGUL SERVICES, EURL with capital of 7,625 million Euros,
whose headquarters is located at avenue des Temps Modernes, Z.I., 86360
Chasseneuil du Poitou,

Registered with the Poitiers business registry under number B 400 896 114,
URSSAF number 086 000 000 114 226 151, APE code 741-G,

Represented by special delegation by Monsieur T. DUCAT, Director of Human
Resources,

ON ONE HAND,

And:

Monsieur Jean BRUNOL, resident of 34-36 Boulevard Victor Hugo, 92200 Neuilly sur
Seine,

ON THE OTHER HAND,

THE FOLLOWING HAS BEEN AGREED UPON.

Article 1 – Hiring

The Company hires Monsieur J. BRUNOL, who accepts, beginning on May 1, 2005, as
Senior Vice President, Business and Operations Strategy.

This position grants Monsieur J. BRUNOL “Upper Executive” status.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

As part of his duties, Monsieur J. BRUNOL will provide services for various
companies within the FEDERAL MOGUL Group; and more specifically for the company
FEDERAL MOGUL Corporation.

Monsieur J. BRUNOL will report directly to the President and Chief Executive
Officer of the FEDERAL MOGUL Group, Monsieur José Maria ALAPONT.

Article 2 – Place of Work

Monsieur J. BRUNOL will be based at:

The European office, Rue Jean Monet, Parc Tertiare de la Croix, Compiègne 60472.

This location shall not constitute a substantial component of this contract,
since Monsieur J. BRUNOL’s duties will oblige him to travel quite frequently
within France as well as elsewhere in the world.

It is, however, expressly agreed that any transfer outside the area of
employment; more specifically, outside the Paris metropolitan area, will be
subject to the agreement of Monsieur J. BRUNOL.

Article 3 – Duration – Advance Notice

This contract is concluded for an indefinite duration.

The trial period has concluded favorably.

Reciprocal advance notice is set at 6 months, barring serious error.

Article 4 – Obligation of Loyalty/Exclusivity

Monsieur J. BRUNOL will confine his professional activity to the service of the
FEDERAL MOGUL Group.

Our Group may legitimately require that Monsieur BRUNOL’s professional
activities are entirely confined to it. It is agreed that he may not, without
the express permission of the President and CEO of the Group, accept any other
duty or conduct any other professional activity.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

Article 5 – Disclosure of Information

For the entire duration of this contract and after its termination, Monsieur J.
BRUNOL may not, for any reason or in any manner, disclose any secrets or
confidential information pertaining to FEDERAL MOGUL, its distributors, its
products, or its knowledge to any third party, or use the same for any purpose
other than the performance of his duties.

Upon ceasing his duties, Monsieur J. BRUNOL will return all documentation
pertaining to FEDERAL MOGUL Group or its products, clientele, distributors, or
knowledge that he may have in his possession to the Company.

Article 6 – Non-Competition Clause

The growth of the FEDERAL MOGUL Group can only legitimately occur via the
constant development of its business relationships in its various markets.

That is why, in case this contract is broken for whatever reason and whichever
of the parties is the one to initiate such action, Monsieur J. BRUNOL shall be
prohibited, for the duration of one year (renewable once) after the effective
date of his departure from the Company, from working for any company with the
same objective or activities as the FEDERAL MOGUL Group or that may act as
competition to it.

He shall also be prohibited, for the same duration, from creating, on his own
account or that of a third party, directly or indirectly, a company having for
its objective identical or similar activities to those of the FEDERAL MOGUL
Group.

In case of violation of the above agreement, Monsieur J. BRUNOL will be liable
to pay a penalty equal to the total salary received during his last year of
employment with the Company, without prejudice to any additional damages and
additional interests.

The penalty shall be due to the Company within 8 days after notice is given to
Monsieur J. BRUNOL to cease his infraction via registered letter with
acknowledgment of receipt, and will remain without effect and under fixed daily
constraint equal to half of the last gross monthly salary paid to Monsieur J.
BRUNOL.

In return for his agreement not to compete with the Company, Monsieur J. BRUNOL
will receive, for a period of 12 months after the end of the advance notice
period, a monthly fee equal to his last gross salary.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

Article 7 – Managing Executive

The importance of the mission and responsibilities entrusted to Monsieur J.
BRUNOL, which involve a large measure of independence in the organization and
management of his time in the fulfillment of his duties, as well as a great deal
of autonomy in decision-making, place him in the category of Managing Executive.

Consequently, Monsieur J. BRUNOL will receive a fixed salary in return for the
fulfillment of his duties, with no relationship between the amount of this
salary and the time dedicated to it. Monsieur J. BRUNOL is not subject to the
legal system of time worked.

Article 8—Salary

The gross annual salary paid to Monsieur J. BRUNOL will be the sum of his fixed
stipend, called the base salary, as defined in article 8-1 below, and the sums
paid under the “Prime” title defined in article 8-5 of this contract.

This gross annual salary will serve as the basis for calculation of bonuses as
defined in article 8-2 of this contract.

It will also serve as a reference point for the calculation of social schemes
(retirement, contingency fund, etc).

This salary will be reviewed annually.

Article 8-1 – Fixed Stipend

In compensation for the fulfillment of his duties, Monsieur J. BRUNOL will
receive a fixed stipend called the base salary in an annual gross amount, before
deduction of the standard amounts for Social Security and other obligatory
deductions, of 328,560 euros (three hundred twenty-eight thousand five hundred
sixty euros), which will be paid in twelve monthly installments of 27,380 euros
(twenty-seven thousand three hundred eighty euros) each, for the first year.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

Article 8-2 – Variable Compensation

Monsieur J. BRUNOL will be able to receive an annual bonus based on 70% of his
gross annual salary according to the rules defined each year by the Group, in
return for the attainment of goals fixed each year.

Monsieur J. BRUNOL will also be able to receive a specific bonus called the
“Uplift Bonus” based on 35% of his gross annual salary according to the rules
defined each year by the Group.

According to the results obtained, each of these bonuses may be balanced by a
multiplicative coefficient from 0 to 150%.

Article 8-2 – Special Bonus

Monsieur J. BRUNOL will receive, upon signature of this contract, a special
gross amount of 80,000 euros (eighty thousand euros gross).

This bonus will not comprise part of the annual gross salary.

Article 8-4 – Company Car Fee

Monsieur J. BRUNOL will receive a gross fixed fee, called the “Company Car Fee”,
equal to 4% of his gross annual salary. This fee will be paid monthly and in
advance on the basis of an estimate of his gross annual salary, and its amount
will be standardized at the end of the year.

On the basis of the fixed stipend as mentioned in article 8-1 above, and the
estimate of the Premium for the year 2005 mentioned in article 8-5 below, this
Company Car Fee is estimated for the year 2005 at 16,000 gross euros, or 1,334
euros gross per month.

This amount will be noted on his pay sheet; it will be subject to the social
fees applicable to salary monies.

It will not be included in the calculation of the variable remuneration elements
defined in article 8-2 of this contract.

This fee can be replaced by the use of a company car, in which case an amendment
will be attached to this labor contract, and Monsieur J. BRUNOL will then be
obligated to pay the social and fiscal fees related to the benefits naturally
corresponding to the vehicle and its use.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

Article 8-5 – Additional Salary for Foreign Travel

Taking into account the professional travel outside France to serve the needs
and interests of the Company that will be required, as well as the specific
dependencies resulting from these trips and their frequency, Monsieur J. BRUNOL
will receive a salary supplement (hereafter called the “Premium”) calculated as
a percentage of his base daily salary. The applicable rates will be determined
as follows:

 

Number of days worked abroad per year

 

Rate

0 to 9 days

  10%

10 to 25 days

  20%

26 to 45 days

  30%

46 to 60 days

  40%

61 to 130 days

  50%

This method of calculation may be reviewed at the beginning of the calendar
year.

This “Premium” will be paid in advance of each month’s payment in equal monthly
segments and will be adjusted at the end of each calendar year.

For the year 2005, the monthly amount of the Premium, up to and including
November, will be 5,954 euros gross. Standardization according to the exact
number of days spent abroad during the year 2005 by Monsieur J. BRUNOL will be
conducted during the month of December 2005.

The Premium will be subject to the same social fees as the base salary, but will
be listed on a specific line on the pay sheet under the heading “Expatriation
Premium” and for the month of December under the heading “Expatriation Premium
Standardization.”

If the number of days spent abroad by Monsieur J. BRUNOL is less than the
anticipated number, the surplus amount of the Premium will be considered as an
addition to the base salary and will be added to this for the purposes of the
declaration of salary to the fiscal authorities.

In all cases, the Premium ceiling will be 30% of the base salary.

The exact number of days spent abroad will be counted as the number of days
spent outside metropolitan France, with these days including the round-trip
travel time for “major travel”.

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

It is expressly agreed that Monsieur J. BRUNOL must work to the best of his
ability to justify the number of days spent abroad and the goal of his trips to
the fiscal authorities. Barring this, Monsieur J. BRUNOL will be responsible for
all taxes, expenditures, penalties, or fees that are imposed in case of recovery
pertaining to payment of the Premium as defined above.

Article 9 – Reimbursement of Expenses/Travel Insurance

The Company will reimburse Monsieur J. BRUNOL for all reasonable travel costs
including hotel, restaurant, and representation costs that he incurs during the
performance of his duties, upon presentation of justification of same.

He will also be reimbursed for fuel costs related to the use of his vehicle
during the performance of his professional duties as well as the costs of
insuring this vehicle under a “professional use liability” contract.

For his professional travel abroad, Monsieur J. BRUNOL will receive coverage
under a plan taken out by the Company from “Mondial Assistance” [Global
Assistance].

Article 10 – Mutual Insurance/Contingency Fund/Retirement

Monsieur J. BRUNOL will receive mutual insurance and contingency fund coverage
according to the Company system in effect.

Monsieur J. BRUNOL will receive additional retirement benefits as granted to
Upper Executives by the Company.

The monies falling under this additional category will not be received by him,
however, until his 62nd year of life and will be prorated according to the
number of years spent working for the company by Monsieur BRUNOL between the
signing of this contract and his 62nd year of life.

Article 11 – Internal Rules

Monsieur J. BRUNOL will respect and comply with the rules in effect within the
FEDERAL MOGUL Group and the company FEDERAL MOGUL SERVICES, his employer.

He agrees to inform the Company without delay of any changes that take place in
his personal situation (residence or family situation, etc).

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114



--------------------------------------------------------------------------------

ENGLISH TRANSLATION

 

Article 12 – Jurisdiction

This contract shall be subject to the jurisdiction of the French courts, which
will preside according to French law.

So done on April 20, 2005

In two original copies

 

Monsieur Jean Brunol (1)

  For FEDERAL MOGUL SERVICES    [Handwritten signature]   By special delegation
     T. DUCAT      [Handwritten signature]   

(1) Signature preceded by the note “Read and approved – Agreed thereto.”

[Handwritten initials]

 

FEDERAL MOGUL SERVICES

Administration: Bâtiment FINANCIAL SERVICES - Los lios Cordèes - 38 113 VEUREY
VOIROIZE

Headquarters: 13 Avenue des Temps Modernes - BP 13 - 86 361
CHASSENEUIL-DU-POITOU

Telephone: +33 (0)4 78 53 76 34 - Fax: +33 (0)4 76 53 76 13

SARL with capital of 7,623m € - NAF 74 G - RCS Poitiers B 400 800 114